Citation Nr: 0601983	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  05-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of overpayment of Chapter 30 Education benefits in 
the amount of $774.83.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1977 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 letter determination by the Muskogee, 
Oklahoma, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that in his VA Form 9, Appeal 
to Board of Veterans' Appeals, received in January 2005, the 
veteran requested a Board hearing at a local VA Regional 
Office.  While the veteran was subsequently afforded a RO 
hearing in April 2005, the record does not reflect that he 
has been afforded a Board hearing at the RO.  The record does 
not reflect the veteran has withdrawn his request for a Board 
hearing, and as such, his January 2005 request remains 
outstanding.

In view of the foregoing, the case is hereby remanded for the 
following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the local 
RO, unless otherwise indicated.

Thereafter, the case should be returned to the Board for 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

